ICJ_011_USNationalsMorocco_FRA_USA_1952-03-31_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING RIGHTS OF
NATIONALS OF THE UNITED STATES

OF AMERICA IN MOROCCO
(FRANCE v. UNITED STATES OF AMERICA)
ORDER OF MARCH 31st, 1952

1952

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE AUX DROITS
DES RESSORTISSANTS
DES ÉTATS-UNIS D’AMERIQUE

AU MAROC
(FRANCE c. ÉTATS-UNIS D’AMERIQUE)
ORDONNANCE DU 31 MARS 1952

 
This Order should be cited as follows :

“Case concerning rights of nationals of the United States
of America in Morocco, Order of March 31st, 1952:
I.C.J. Reports 1952, p. 22.”

La présente ordonnance doit étre citée comme suit :

« Affaire relative aux droits des ressortissants
des États-Unis d'Amérique au Maroc, Ordonnance du
31 mars 1952: C. I. J. Recueil 1952, p. 22.»

 

N° de vente: 86
Sales number

 

 

 
MARCH 31st, 1952

 

ORDER

CASE CONCERNING RIGHTS OF NATIONALS
OF THE UNITED STATES OF AMERICA
IN MOROCCO

(FRANCE v. UNITED STATES OF AMERICA)

AFFAIRE RELATIVE AUX DROITS DES
RESSORTISSANTS DES ETATS-UNIS D’AMERIQUE
AU MAROC

(FRANCE c. ETATS-UNIS D’AMERIQUE)

31 MARS 1952

ORDONNANCE
COUR INTERNATIONALE DE JUSTICE
1952

Le 3r mars
Rôle général

ANNÉE 1952 nu

31 mars 1952

AFFAIRE RELATIVE AUX DROITS
DES RESSORTISSANTS
DES ÉTATS-UNIS D’AMERIQUE

AU MAROC
(FRANCE c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE

Le Vice-Président de la Cour internationale de Justice, faisant
fonction de Président en la présente affaire,

vu l’article 48 du Statut de la Cour,
vu l’article 37 du Règlement de la Cour,

vu la requête déposée au Greffe de la Cour le 28 octobre 1950,
par laquelle le Gouvernement de la République française a intro-
duit contre les États-Unis d'Amérique une instance relative aux
droits des ressortissants des États-Unis d'Amérique au Maroc,

vu l'ordonnance du 31 octobre 1951 fixant les délais pour la
présentation du contre-mémoire, de la réplique et de la duplique
en ladite affaire ;

Considérant que, par lettre du 28 mars 1952, l'ambassadeur des
États-Unis aux Pays-Bas a, au nom de son gouvernement, demandé
que la date d'expiration du délai fixé pour le dépôt de la duplique
soit reportée du II au 18 avril 1952 ;

4
ORDONN. DU 31 III 52 (RESSORTISSANTS DES É.-U. AU MAROC) 23

Considérant que, par télégramme du 29 mars 1952, l’agent du
Gouvernement de la République française, auquel la demande pré-
citée avait été communiquée, a fait savoir que son gouvernement
acceptait la prolongation demandée :

Fixe au 18 avril 1952 la date d’expiration du délai pour le dépôt
de la duplique du Gouvernement des États-Unis d'Amérique.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le trente et un mars mil neuf cent
cinquante-deux, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement de la République française et au
Gouvernement des États-Unis d'Amérique.

Le Vice-Président,
(Signé) J. G. GUERRERO.

Le Greffier,
(Signé) E. HAMBRO.
